THE ATK[N FIRM, LLC

Formed in the State of New Jersey

By: John C. Atkin, Esq.

400 Rella Blvd., Ste. 165 ~
SuH`em, NY 10901

Tel.: (845) 533-0155

Fax: (833) 693-1201

llAtlcjn{'_z`;),atlcinf'n'rn.com
Attorneys for Plaintij’Strike 3 Ho!d:`ngs, LLC

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

STRIKE 3 HOLDINGS, LLC, civil Action No_ 1;18-cv_06985-AMD-vMs
Plaintiff,
CONSENT ORDER GRANTING
"- sUBsTITUTIoN oF ATToRNEY
JOI-IN DOE subscriber assigned IP address . .
98.14_253-56 FlledElectronzcally
Defendant.

 

 

TO: THE COURT, ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF
RECORD:

Notice is hereby given that, subject to approval by the court, Plaintiff Strike 3 Holdings,
LLC (“Plaintif`f’) substitutes John C. Atlcin, Esq., State BarNo. 497071 1, of The Atkin Firm, LLC,
as counsel of record in place of Shireen Nasir, Esq., of Fox Rothschild, LLP.

Contact information for new counsel is as follows:

Firm Name: The Atkin Firm, LLC

Address: 400 Rella Blvd., Ste. 165, Suifem, NY 10901
Telephone: (845) 533-0155

Facsimile: (833) 693-1201

E-Mail (Optiona]): JAtkin@at]dnfirm.cgm

I consent to the above substitution

Date: April 26, 2019

I consent to the above substitution

Date: April 29, 2019

I consent to the above substitution

Date: April 26, 2019

Emilie Kennedy /
l General Counsel for Plainti f

Strike 3 Holdings, LLC

nmi/19

S}iireen Nasir, Esq.
Former Attorney

/s/ John C. Atkin
John C. Atkin, Esq.
New Attorney

The substitution of attorney is hereby approved and so ORDERED.

Date:

 

Hon. Ann M. Donnelly

